Case 7:19-cr-00756 Document1 Filed on 04/04/19 in TXSD Page 1of1

AO 91 (Rev 8/01) — Criminal Complaint

 

United States District Court

)
SOUTHERN. DISTRICT OF TEXAS
McALLEN DIVISION

 

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Juan Luis Mendez-Valtierra

Case Number: M-19- t3Y -—M

JAE YOB: 1964
Mexico
(Name and Address of Defendant)

\

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about April 2, 2019 in Starr __ County, in

the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter-
was found near La Grulla, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

 

Juan Luis Mendez-Valtierra was encountered by Border Patrol Agents near La Grulla, Texas on April 2, 2019. The investigating
agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 1, 2019, near Rio Grande City, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on November 26, 2018 through Brownsville, Texas. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On February 22, 2017, the defendant was convicted of 8 USC 1326(a) and 8 USC 1326(b), Being found in the U.S.
after previous deportation and sentenced to thirty (30) months confinement.

Continued on Ww angched ) fae and made a a of this complaint: . - [_|¥es [ x]No

Acad AA.

Sworn to before me and subscribed in my Hh Signature of Complainant

April 4, 2019 ~ %A:o3¢n

 

Juan F. Alanis Z , U.S. Magistrate Judge
Name and Title of Judicial Officer Lf. Signature of Judicial Officer

 
